Citation Nr: 1713107	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  10-43 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for lumbosacral strain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

In May 2015, the Board previously remanded this matter for a new VA examination.  In compliance with the remand directives, the RO scheduled the Veteran for a VA examination.  The record further indicates that the Veteran cancelled the VA examination in July 2015 based on his desire to have an examination performed by his private physician.  

In an attempt to accommodate the Veteran, the RO sent him a VA examination requirements form to be completed by his private physician.  Thereafter, however, the record reflects that there may have been some confusion with respect to the private physician's responsibility in providing an examination.  See October 2015 and March 2016 Correspondence.  In pertinent part, the Veteran continuously communicated to the RO that he was scheduled for surgery, not an examination.  However, the RO appeared to believe that his appointment with the private physician was for an examination.  See October 2015 Deferred Rating.  In addition, the Veteran stated that he would provide relevant documents following surgery.  See September 2015 Correspondence, October 2015 Report of General Information, and December 2015 Statement in Support of Claim.  Moreover, the record reflects that the Veteran's private physician repeatedly rescheduled his appointment.  As such, a subsequent examination was not completed.  

Accordingly, in light of the above and in order to afford the Veteran every benefit of the doubt, the Board finds that a remand for a new VA examination is warranted to assess the current severity of his service-connected low back disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the Board cautions that, while the VA is affording the Veteran another opportunity to obtain an examination, the VA's duty to assist is not a "one way street."  See Wood v. Derwinski, 1 Vet. App. 190 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim).  In this regard, the Veteran has a concomitant duty to cooperate.  The Board emphasizes that the development sought is to assist the Veteran in substantiating his claim and that his failure to cooperate with reasonable VA requests in instances where his participation is necessary for development may be detrimental to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to a Veterans Claims Assistance Act of 2000 letter to the Veteran as to his claim for an increased rating for his service-connected lumbosacral strain.  

2.  Obtain all outstanding VA and private medical records and associate the documents with the claims file.  All attempts to obtain these records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate examiner to assess the current severity of his service-connected lumbosacral strain.  At the RO's discretion, the Veteran may instead obtain an examination from his private physician.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This review must be noted in the examination report.  All indicated studies should be completed, including range of motion testing.  All findings must be fully reported.  
a)  Range of motion testing must include testing in active motion and passive motion-and in weight-bearing and nonweight-bearing motions.  If such are not applicable, the examiner should state such along with an explanation.

b)  The examiner should discuss any weakened movement, excess fatigability with use, incoordination, and painful motion.

c)  The examiner must also address range of motion lost specifically due to pain and any functional loss during flare-ups.  The examiner should opine as to whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why.  

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4.  Finally, readjudicate the issues remaining on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished an Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Then, the Veteran's appeal should be returned to the Board for further appellate review.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

